.    .




              OFFICE      OF THE AlTORNEY             GENERAL     OF TEXAS

                                             AUSTIN

QLIILDc. UIlcN
Ane”WalwnA&


     &norablo   John D. Riod              Comirrioner
     Bureau or Labor statl*h3r
     Allstln, Texas
     Dear sir:
                   :



                  -Tournornt          letter
     requesting        6iu opinion     reads




                                                        queatlon are em-
                                                        ties am prlmarlly




                                      ed     when Congress     aotr   in ouoh   l
                                      t   its             to
                                                p ur p o 8e lx e r o ler
                                                                      1 ti
                                                                         001 1 .
                                      rity,the ngulatlng          power of the
             hate oaaaee*to          edst.       . , lm
               Titl. 39 ot the United Stat.8 Cod; regulator  in do-
     -1   the emmplo ent and hour8 0r rrrvior 0r portal ekBploye~r.
     8~tiona 117, r13 M4 629 0r said Title )p ngulato      8p00iri0-
     Uly the type or epglopmnt rota-red to in your lottor.

                                                                                    .
                                                         .        -..

                                                                        4m


Emorablo Joba De Rood,Oommbelonor,P8go 2


            Obvloudj  Coqrur  ha8 eated la such a nay a8 to
mdr08t ltr purporo to lxarol80It8 eon8titutlonal authority
in reguting     the hour8or 8orvlor or rmlrf00~10~000 La
ttm  poEta 88rvlOO. You an thordon      ro8peotiully adrlud
that   r08iu0.employ008or the Fnltad State8 Po8t orri088 do
not 00~8 withintho.prorirlonr   of Artlolo1569 through Art10
01. 1572 oi the Peml Cod. oi Tua8.
                                       Tour8tory truly


                                  ;yIFy$ym

                                                B. 0. Pbarr
                                                  As81atant




                                                             ..